          Case 1:20-cv-00786-SDA Document 27 Filed 10/27/20 Page 1 of 1                                           ~---:-::
                                                                                      '.   ·,                           ~   i
                                                                                                                        ~1
                                                                                                                      I
                                                                                 :; ; -,;!'. ,•,:   T ··:·   f·:LTD :il
                                                                                                                       ,.,

UNITED ST ATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
DA YID TROCHE,
                                   Plaintiff,                            20   CIVIL 786 (SDA)

                 -v-                                                          JUDGMENT

ANDREW M. SAUL,
Commissioner of Social Security,
                            Defendant.
-----------------------------------------------------------X

         It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Stipulation and Order dated October 27, 2020, that the decision of the

Commissioner of Social Security be, and hereby is, reversed and that this action is remanded to

the Commissioner of Social Security, pursuant to sentence four of 42 U.S.C. § 405(g), for further

administrative proceedings.


Dated: New York, New York
       October 27, 2020

                                                                     RUBY J. KRAJICK

                                                                       Clerk of Court
                                                               BY:

                                                                     ~
